DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Invention Group I in the reply filed on June 7, 2021 is acknowledged.  The traversal is on the ground(s) that Applicant believes examination of all pending claims in a single application should present no undue burden on the Examiner.  This is not found persuasive because, as clearly set forth in the Restriction Requirement mailed May 10, 2021, each of the identified inventions has a separate status in the art in view of their different classification, with such differing classifications requiring, at least, different fields of search and different examination strategies and thought processes.  Thus, examination of all three of the distinctly claimed inventions in a single application would place an undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on June 7, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on December 31, 2019 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control device” and the “at least one movably mounted nozzle” specified in claim 1,  must be shown or the feature(s) canceled from the claim(s).  It is noted that the recited “control device” apparently equates to a “cam gear”, according to paragraph [00067] of the originally filed specification.  Neither a movably mounted nozzle element, nor a cam gear element are shown in the originally filed drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
8.	The disclosure is objected to because of the following informalities:
Throughout the specification, reference is made to the disclosed “control device” being
capable of converting “a rotation of the axis of rotation” into movement of nozzle(s).  This concept does not seem to make logical sense.  An “axis of rotation” is essentially an imaginary line about which something can rotate.  It is not something which rotates.  Thus, it is not understood what is meant by “rotation of the axis of rotation”.
Appropriate correction is required.

Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control device” in claim 1
“mixing device” in claim 11

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-7, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, on lines 6-7, the recitation, “wherein the control device is arranged and configured to convert a rotation of the axis of rotation into a movement of the at least one 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-7, 11 and 12 are rejected, as well as the claims are understood, under 35 U.S.C. 103 as being unpatentable over Saunders et al., USPN 6,908,047, in view of Howard, USPN 1,819,098.
As to claim 1, Saunders shows various embodiments of a shower head device (see Figs. 1-6B), each of which includes a jet former, comprising: an impeller wheel (52) rotatably mounted about an axis of rotation (longitudinally defined through the center of 52, as shown in Fig. 2), the impeller wheel having a blade arrangement (58); a control device (54, 56); and at least one movably mounted nozzle (22, 24), wherein the control device is arranged and configured to convert a rotation of the impeller wheel about the axis of rotation into movement of the at least one nozzle (see column 2, lines 22-28; column 3, lines 12-23 and lines 40-51).  However, Saunders does not expressly disclose at least one blade of the blade arrangement being arranged and configured to divide a water flow directed towards the at least one blade in a direction of flow into at least a first partial flow and a further partial flow; to deviate the first partial flow in a first partial flow direction; and to deviate the further partial flow in a further 
It should first be noted, Saunders expressly states that modifications to the disclosed device, such as the use of other known types of impeller wheels than what is shown, would be readily apparent to those skilled in the art (see column 4, lines 35-39).  In addition to this, Saunders expressly states that the speed of nozzle movement can be modified in a number of ways, including ways of “reducing speed” of the impeller wheel by diverting water away from the impeller wheel in “any known manner” (see column 3, lines 45-50).  Thus, one of ordinary skill in the art would be motivated to modify the device of Saunders with other known, water-driven impeller wheel arrangements where rotational speed of the impeller wheel may be reduced by diverting water away from the impeller wheel.
Howard shows a water-driven impeller wheel arrangement (see Figs. 1-3) having a blade arrangement (see Fig. 3) with at least one blade (30) being arranged and configured to divide a water flow directed towards the at least one blade in a direction of flow into at least a first partial flow and a further partial flow; to deviate the first partial flow in a first partial flow direction; and to deviate the further partial flow in a further partial flow direction, wherein the direction of flow, the first partial flow direction, and the further partial flow direction differ from one another (as clearly follows with the blade arrangement shown by Howard).  Howard expressly states that the blade arrangement of the impeller wheel is designed to divert some of the water impinging thereon away from the wheel so as to reduce a rotational speed thereof (see page 1, line 92, through page 2, line 1).  In addition to teaching a known way to divert a portion of water away from a impeller wheel for the purpose of speed reduction, Howard also expressly states that the impeller wheel arrangement is advantageous because it rotates easily at a satisfactory speed 
As to claim 2, Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 1, shows the at least one blade comprising: a blade bottom surface (“transverse plane” portion described by Howard; see again, Fig. 3; page 1, lines 89-91; and page 2, lines 26-33); and a flow divider (32 of Howard; see again, Fig. 3; and page 1, lines 87-88), wherein the flow divider is arranged and formed to divide water flow directed towards the at least one blade in the direction of flow into at least the first partial flow and the further partial flow.
As to claim 3, Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 1, shows the at least one blade of the blade arrangement being arranged and formed to; deviate the first partial flow by a first deflection angle in a range of 45 to 180o in the first partial flow direction; and deviate the further partial flow by a further o in the further partial flow direction (as is clear from at least Fig. 3 of Howard, as well as the description on page 2, lines 26-33).
As to claim 4, Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 2, shows a cross section of the blade bottom surface in a cross sectional plane through the blade bottom surface in parallel with an axis of rotation of the impeller wheel as not being curved (see again, Fig. 3 of Howard; as well as the “transverse plane” description discussed above with respect to claim 2).
As to claim 5, Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 1, would further comprise at least one intake nozzle (22 of Howard), wherein the intake nozzle is arranged and adapted for the water flow to be directed towards the impeller wheel in the direction of flow.
As to claim 6, Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 1, shows a shower head (20) comprising a housing (housing elements of the various shower head embodiments are clearly shown by Saunders in Figs. 1-6B) comprising the jet former of claim 1.
As to claim 7, the shower head of Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 6, would further comprise at least one intake nozzle (22 of Howard), wherein the intake nozzle is arranged and adapted for the water flow to be directed towards the impeller wheel in the direction of flow.
As to claim 11, the shower head of Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 6, is part of an overall device wherein the shower head is water-conductively connected to a supply of incoming water (“shower water supply pipe” clearly shown in the drawing Figures of Saunders, and clearly described by Saunders in at 
The Examiner takes Official Notice that it was old and well known in the art of shower systems which include a shower head, to have the shower head connected to a water temperature mixing device which mixes incoming water of at least two different temperatures.  Such devices are commonly referred to as “mixing valves”, which have been employed for decades in shower systems to selectively blend a ratio of incoming hot and cold water sources for the purpose of allowing a user to adjust a temperature of the effluent water exiting the shower head.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a well-known mixing device with the overall shower system of modified Saunders, thus allowing a user to selectively adjust a temperature of water exiting the shower head.
As to claim 12, the shower head of Saunders, as modified to include the impeller wheel arrangement of Howard and applied to claim 6, is clearly intended to be part of an overall shower system.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752